        Case 4:20-po-05054-JTJ Document 11 Filed 12/10/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-20-05054-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           9711328
       vs.                                 Location Code: M13

  VISHAL BAGHI,                            ORDER

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $55 fine and $30 processing fee for violation 9711328 (for a total of $85), and for

good cause shown, IT IS ORDERED that the $85 fine paid by the defendant is

accepted as a full adjudication of violation 9711328.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

December 17, 2020, is VACATED.

      DATED this 10th day of December, 2020.
